Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in Figures 1-21 and 23-25 in the reply filed on 6/29/2022 is acknowledged.  The traversal is on the ground(s) that searching all the embodiments could be made without a serious burden.  This is not found persuasive because searching all the embodiments of the derailleur would require additional text search queries and strategies as well as the examination of claims drawn to all the different features in the current claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2022.


DETAILED ACTION
	This is the first action on the merits for application 16/916120.  Claims 1-36 are currently pending in this application. Claims 1-21 are currently under examination.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a2 as being anticipated by ICHIDA (2006/0189421).

Regarding Claim 1, ICHIDA teaches A front derailleur comprising: a base member (60)(18) including a mounting hole (opening for fasteners 19 attached to the frame 16) through which a mounting fastener is to extend in a mounting state where the base member is mounted to a bicycle frame with the mounting fastener, the mounting hole having a center axis; a chain guide (40) movable relative to the base member; and a linkage structure (42) configured to movably couple the chain guide to the base member, the linkage structure comprising: a first link member pivotally coupled to the base member about a first pivot axis; and a second link member pivotally coupled to the base member about a second pivot axis, the first link member being pivotally coupled to the chain guide about a third pivot axis, the second link member being pivotally coupled to the chain guide about a fourth pivot axis, at least three of the first pivot axis, the second pivot axis, the third pivot axis, and the fourth pivot axis being non-parallel to and non-perpendicular to the center axis of the mounting hole (opening for fasteners 19 attached to the frame 16).

Regarding Claim 2, ICHIDA teaches A front derailleur comprising: a base member (60)(18) including a mounting hole (opening for fasteners 19 attached to the frame 16) through which a mounting fastener is to extend in a mounting state where the base member is mounted to a bicycle frame with the mounting fastener, the mounting hole having a center axis; and a linkage structure pivotally coupled to the base member, the linkage structure comprising: a first link member pivotally coupled to the base member about a first pivot axis; and a second link member pivotally coupled to the base member about a second pivot axis, at least one of the first pivot axis and the second pivot axis being non-parallel to and non-perpendicular to the center axis of the mounting hole (opening for fasteners 19 attached to the frame 16).

Regarding Claim 3, ICHIDA teaches A front derailleur comprising: a base member (60)(18) including a mounting surface (surface for fasteners 19 attached to the frame 16) configured to be contactable with a bicycle frame (16) to couple the base member to the bicycle frame in a mounting state where the base member is mounted to the bicycle frame; a chain guide (40) movable relative to the base member; and a linkage structure (42) configured to movably couple the chain guide (40) to the base member, the linkage structure comprising: a first link member pivotally coupled to the base member about a first pivot axis; and a second link member pivotally coupled to the base member about a second pivot axis, the first link member being pivotally coupled to the chain guide about a third pivot axis, the second link member being pivotally coupled to the chain guide about a fourth pivot axis, at least three of the first pivot axis, the second pivot axis, the third pivot axis, and the fourth pivot axis being non-parallel to and non-perpendicular to a reference plane defined on the mounting surface (surface for fasteners 19 attached to the frame 16).

Regarding Claim 4, ICHIDA teaches A front derailleur comprising: a base member (60)(18) including a mounting surface (surface for fasteners 19 attached to the frame 16) configured to be contactable with a bicycle frame (16) configured to couple the base member to the bicycle frame in a mounting state where the base member is mounted to the bicycle frame; a chain guide (40) movable relative to the base member (60)(18); and a linkage structure (42) configured to movably couple the chain guide to the base member, the linkage structure comprising: a first link member pivotally coupled to the base member about a first pivot axis; and a second link member pivotally coupled to the base member about a second pivot axis, at least one of the first pivot axis and the second pivot axis being non-parallel to and non-perpendicular to a reference plane defined on the mounting surface (surface for fasteners 19 attached to the frame 16).

Regarding Claim 5, ICHIDA teaches A front derailleur comprising: a base member (60)(18) including a mounting hole (opening for fasteners 19 attached to the frame 16) through which a mounting fastener (19) is to extend in a mounting state where the base member is mounted to a bicycle frame (16) with the mounting fastener (19), the mounting hole having a center axis; a chain guide movable relative to the base member; and a linkage structure configured to movably couple the chain guide to the base member, the linkage structure comprising: a first link member pivotally coupled to the base member about a first pivot axis; and a second link member pivotally coupled to the base member about a second pivot axis, the first link member being pivotally coupled to the chain guide about a third pivot axis, the second link member being pivotally coupled to the chain guide about a fourth pivot axis, the second pivot axis and the fourth pivot axis being non-parallel to and non- perpendicular to the center axis of the mounting hole (opening for fasteners 19 attached to the frame 16).

Regarding Claim 6, ICHIDA teaches A front derailleur comprising: a base member (60)(18) including a mounting surface (surface for fasteners 19 attached to the frame 16) configured to be contactable with a bicycle frame (16) to couple the base member to the bicycle frame in a mounting state where the base member is mounted to the bicycle frame; a chain guide (40) movable relative to the base member; and a linkage structure configured to movably couple the chain guide to the base member, the linkage comprising: a first link member pivotally coupled to the base member about a first pivot axis; and a second link member pivotally coupled to the base member about a second pivot axis, the first link member being pivotally coupled to the chain guide about a third pivot axis, the second link member being pivotally coupled to the chain guide about a fourth pivot axis, the second pivot axis and the fourth pivot axis being non-parallel to and non- perpendicular to a reference plane defined on the mounting surface (surface for fasteners 19 attached to the frame 16).



Allowable Subject Matter
Claims 7-21 are allowed.
The prior art does not teach or suggest A front derailleur comprising: a base member including a mounting surface configured to be contactable with a clamp configured to couple the base member to a bicycle frame in a mounting state where the base member is mounted to the bicycle frame; a chain guide movable relative to the base member; and a linkage structure configured to movably couple the chain guide to the base member, the linkage structure comprising: a first link member pivotally coupled to the base member about a first pivot : axis; and a second link member pivotally coupled to the base member about a second pivot axis, the first link member being pivotally coupled to the chain guide about a third pivot axis, the second link member being pivotally coupled to the chain guide about a fourth pivot axis, at least three of the first pivot axis, the second pivot axis, the third pivot axis, and the fourth pivot axis being non-parallel to and non-perpendicular to a reference direction perpendicular to a reference plane defined on the mounting surface in Claim 7.
The prior art does not teach or suggest A front derailleur comprising: a base member including a mounting surface configured to be contactable with a clamp configured to couple the base member to a bicycle frame in a mounting state where the base member is mounted to the bicycle frame; a chain guide movable relative to the base member; and a linkage structure configured to movably couple the chain guide to the base member, the linkage structure comprising: a first link member pivotally coupled to the base member about a first pivot axis; and a second link member pivotally coupled to the base member about a second pivot axis, at least one of the first pivot axis and the second pivot axis being non-parallel to and non-perpendicular to a reference direction perpendicular to a reference plane defined on the mounting surface in Claim 8.
The prior art does not teach or suggest A front derailleur comprising: a base member including a mounting surface configured to be contactable with a clamp configured to couple the base member to a bicycle frame in a mounting state where the base member is mounted to the bicycle frame; a chain guide movable relative to the base member; a linkage structure configured to movably couple the chain guide to the base member, the linkage structure comprising: a first link member pivotally coupled to the base member about a first pivot axis; and a second link member pivotally coupled to the base member about a second pivot axis, the first link member being pivotally coupled to the chain guide about a third pivot axis, the second link member being pivotally coupled to the chain guide about a fourth pivot axis, the second pivot axis and the fourth pivot axis being non-parallel to and non- perpendicular to a reference direction perpendicular to a reference plane defined on the mounting surface in Claim 9.
The prior art does not teach or suggest A front derailleur comprising: a base member; a chain guide movable relative to the base member from a lower-gear position to a higher-gear position to move a chain in an outward-shifting direction, the chain guide being movable relative to the base member from the higher-gear position to the lower-gear position to move the chain in an inward-shifting direction which is an opposite direction of the outward-shifting direction; a linkage structure configured to movably couple the chain guide to the base member, the linkage structure comprising: an inner link member pivotally coupled to the base member about a first pivot axis; and an outer link member pivotally coupled to the base member about a second pivot axis, the outer link member being spaced apart from the inner link member in the outward-shifting direction; and a motor unit configured to move the chain guide relative to the base member, the motor unit including a housing, at least one of the inner link member and the outer link member being contactable with one of the base member and an outer surface of the housing to define at least one of the lower-gear position and the higher-gear position in Claim 10.
The prior art does not teach or suggest A front derailleur comprising: a base member; a chain guide movable relative to the base member from a lower-gear position to a higher-gear position to move a chain in an outward-shifting direction, the chain guide being movable relative to the base member from the higher-gear position to the lower-gear position to move the chain in an inward-shifting direction which is an opposite direction of the outward-shifting direction, the chain guide comprising: an inner guide member configured to guide the chain in the outward- shifting direction; and an outer guide member configured to guide the chain in the inward-shifting direction, the outer guide member being spaced apart from the inner guide member in the outward-shifting direction; and a linkage structure configured to movably couple the chain guide to the base member, the inner guide member including: an inner guide plate including an opening having an inner periphery; and a surrounding wall extending from the inner periphery of the opening in one of the outward-shifting direction and the inward-shifting direction, the surrounding wall being provided to at least partly surround the opening in Claim 17.




Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654